DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 17, 2022, has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “1205” in reference to the planetary gear box allegedly shown in Figure 12.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1204” has been used to designate both the oil cooler and the rotor shaft in Figure 12.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn, Jr. (US 2011/0024555 A), hereinafter Kuhn, in view of Niergarth et al. (US 2018/0050811 A1), hereinafter Niergarth, and Vondrell et al. (US 2018/0065741 A1), hereinafter Vondrell.	
Regarding claim 13, Kuhn discloses a tiltrotor aircraft comprising a rotor system (abstract), the rotor system comprising:
a rotor (rotor 205; fig. 2A) for providing lift for the tiltrotor aircraft when the tiltrotor aircraft is in helicopter mode (as shown in fig. 5) and for providing thrust for the tiltrotor aircraft when the tiltrotor aircraft is in airplane mode (as shown in fig. 5);
a rotatable nacelle (nacelle 240; figs. 2A and 5) for supporting the rotor (as shown in figs. 2A and 5); and
an electric drive system (abstract, regarding electrically powered Vertical Takeoff and Landing (VTOL) aircraft) housed in the rotatable nacelle (fig. 2A), the electric drive system comprising: 
at least one motor (motors 214A; fig. 2A); 
at least one gear box (gearbox 212; fig. 2A) associated with the at least one motor (as shown in fig. 2A);
wherein the electric drive system is disposed in the rotatable nacelle (as shown in figs. 2A and 5).
Kuhn does not appear to specifically disclose wherein the rotor is a ducted rotor; the electric drive system implemented as a line replaceable unit; a cooling fan for drawing air into the electric drive system across an electronic component of the electric drive system to cool the electronic component and for expelling air into an oil cooler for cooling oil contained therein; an oil distribution system for distributing oil cooled by the oil cooler to the at least one motor and the at least one gearbox, wherein the distributed oil is used to cool the at least one motor and the at least one gearbox; a reservoir for collecting the distributed oil after it has been used to cool the at least one motor and the at least one gearbox; and at least one structural element for retaining the at least one motor, the at least one gearbox, the cooling fan, the oil distribution system, and the reservoir together as a unit.
However, Vondrell is in the field of aircraft propulsion assemblies (abstract) and teaches wherein the rotor is a ducted rotor (para. [0036], regarding each of the ST fans 64, 66, 68, 70 are also movable between a forward thrust position and a vertical thrust position, for the embodiment depicted, by rotation of the respective tilt sections 56, 58, 60, 62 of the respective wing assemblies 26, 28; fig. 1).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the tiltrotor aircraft of Kuhn such that the rotor is a ducted rotor as taught by Vondrell in order to ensure that the rotor is able to facilitate by vertical take off and landing as well as cruise modes (see Vondrell, para. [0036]).
Furthermore, Niergarth teaches:
a cooling fan (blower 366; fig. 6) for expelling air into an oil cooler for cooling oil contained therein (para. [0056], regarding the BLI fan 300 includes a blower 366, driven by the accessory gearbox 342, providing an airflow through the air cooled oil cooler 356; fig. 5); 
an oil distribution system (accessory gearbox 342; fig. 5) for distributing oil cooled by the oil cooler to at least one motor (para. [0063], regarding a supply line 362 of the thermal management system is further configured in thermal communication with the electric motor 334 of the BLI fan 300 for removing heat from the electric motor 334; fig. 7) and at least one gearbox (para. [0074], regarding a thermal management system having a thermal fluid circulation assembly in thermal communication with the power gearbox 336, if provided); fig. 5), wherein the distributed oil is used to cool the at least one motor and the at least one gearbox (see again paras. [0063] and [0074]); 
a reservoir (sump 346; fig. 5) for collecting the distributed oil after it has been used to cool the at least one motor and the at least one gearbox (para. [0054], regarding the sump 346, as will be discussed in greater detail below, is configured to collect lubrication oil provided to the bearing 340); and 
at least one structural element (inner frame support 310; fig. 4) for retaining the at least one motor, the at least one gearbox, the cooling fan, the oil distribution system, and the reservoir together as a unit (as shown in fig. 4).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the tiltrotor aircraft of Kuhn to include a cooling fan for expelling air into an oil cooler for cooling oil contained therein; an oil distribution system for distributing oil cooled by the oil cooler to the at least one motor and the at least one gearbox, wherein the distributed oil is used to cool the at least one motor and the at least one gearbox; a reservoir for collecting the distributed oil after it has been used to cool the at least one motor and the at least one gearbox; and at least one structural element for retaining the at least one motor, the at least one gearbox, the cooling fan, the oil distribution system, and the reservoir together as a unit as taught by Niergarth, whereby the rotatable nacelle of Kuhn supports the ducted rotor of Kuhn as modified, in order to ensure that both the electric drive system has an effective cooling mechanism for keeping the motor cool (see Niergarth, para. [0063]).
Additionally, in an alternate embodiment shown in Figure 14, Niergarth teaches the cooling fan (fan 438; fig. 14) for drawing air into the electric drive system across an electronic component of the electric drive system to cool the electronic component (para. [0102], regarding a fan 438 positioned at least partially within the cooling air duct 420 for assisting in providing an airflow through the cooling air duct 420; para. [0100], regarding the cooling airflow 426 may accept heat from the electric motor 334, reducing a temperature of the electric motor 334; fig. 14).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the tiltrotor aircraft of Kuhn such that the cooling fan is also configured for drawing air into the electric drive system across an electronic component of the electric drive system to cool the electronic component as taught by the alternate embodiment of Niergarth, whereby the airflow is drawn over the motor 334 or the secondary electrical machine 382 as shown in Figure 5, in order to ensure that both the electronic component and the oil cooler are cooled by the same air flow, thus simplifying the design of the electric drive system.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement as a line replaceable unit, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  In re Lindber, 93 USPQ 23 (CCPA 1952). The purpose for doing so would be to ensure modularity of the system, allowing for easy maintenance and replacement.

Regarding claim 14, Kuhn as modified discloses the invention in claim 13, but does not appear to specifically disclose the invention further comprising a pump associated with the reservoir for returning the oil collected in the reservoir to the oil cooler.
However, Niergarth teaches a pump (lubrication oil scavenger pump 360; fig. 5) associated with the reservoir for returning the oil collected in the reservoir to the oil cooler (para. [0056], regarding the lubrication oil scavenge pump 360 is fluidly connected to a lubrication oil scavenge line 364 for scavenging out lubrication oil from within the sump 346; fig. 5).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the electric drive system of Kuhn to include a pump associated with the reservoir for returning the oil collected in the reservoir to the oil cooler as taught by Niergarth in order to ensure that both the electric drive system has an effective cooling mechanism for keeping the motor cool (see Niergarth, para. [0063]).

Regarding claim 15, Kuhn as modified discloses the invention in claim 13, but does not appear to specifically disclose wherein the at least one structural element comprises first and second rails disposed on opposite sides of the unit.
However, Niergarth teaches wherein the at least one structural element comprises first and second rails (forward support members 312; fig. 4) disposed on opposite sides of the unit (as shown in fig. 4).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the electric drive system of Kuhn to include a pump associated with the reservoir for returning the oil collected in the reservoir to the oil cooler as taught by Niergarth in order to ensure that both the electric drive system has an adequate structural support system (see Niergarth, paras. [0043-0044]).

Regarding claim 16, Kuhn as modified discloses the invention in claim 13, and further discloses wherein the at least one motor comprises redundant electric motors (214A) and power generated by the redundant electric motors drives a rotor shaft disposed through a center of the electric drive system (as shown in fig. 2A).

Claim 17-20 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn, Jr. (US 2011/0024555 A), hereinafter Kuhn, in view of Niergarth et al. (US 2018/0050811 A1), hereinafter Niergarth, and further in view of Swales et al. (US 2011/0084561 A1), hereafter Swales.
Regarding claims 17-20, Kuhn as modified discloses the rotorcraft of claims 17-20 in identical fashion to claims 13-16 as detailed above, except that Kuhn additionally teaches using unducted rotors (as shown in figs. 4 and 5).
Specifically with regard to claim 17, Kuhn does not appear to specifically disclose wherein the electronic component comprises an inverter.
However, Swales is in the field of oil-cooled motor/generators for vehicles (abstract) and teaches wherein the electronic components comprise inverters (para. [0036], regarding the transmission cooling oil is also used to cool the power inverter module 38; fig. 5).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the electric drive system of Kuhn such that the electronic components comprise inverters as taught by Swales in order to ensure that the current from the motor can be inverted into a useful form of electricity for the aircraft.

Allowable Subject Matter
Claims 1-4 and 6-12 are allowed.

Response to Arguments
Applicant’s arguments filed on July 17, 2022, have been fully considered and are persuasive in part.
Applicant’s arguments (Remarks, pp. 10-11) with regard to the rejection of claim 1 under §103 are persuasive in light of the amendments to the claims. The rejections have been withdrawn. 
Applicant’s arguments (Remarks, p. 11) with regard to the rejection of claim 13 under §103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments (Remarks, p. 11) with regard to the rejection of claim 17 under §103 have been fully considered but they are not persuasive. Applicant argues that Swales uses transmission cooling oil to cool a power inverter module, which is different than Applicant’s use of cool air to cool electronic components, causing Swales to be an improper teaching reference. Examiner disagrees. With regard to the propriety of Swales as a reference, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
In this case, Swales is not being bodily incorporated whole cloth, so as to replace the air cooling system that is already taught by Niergarth. On the contrary, Swales is a generally analogous teaching reference that is used merely for the teaching of an inverter in an electric drive system, inverters being well-known and conventionally used in the art as common components of a motor. Thus, in this example, the electric motor taught by Niergarth is modified to include an inverter, such that the cooling air blowing across the electric motor necessarily blows across the inverter as well, as detailed in the rejections of claims 13 and 17 hereinabove. Therefore, the rejection of claims 17-20 is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647